internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 - plr-100284-02 date date legend distributing controlled sub sub sub sub target shareholder a plr-100284-02 shareholder b business a business b business c distributing class a stock distributing class b stock controlled class a stock controlled class b stock controlled class c stock target class a stock target class b stock individual a date a date b date c state a state b a b c d e plr-100284-02 f g dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is engaged directly and indirectly in business a business b and business c distributing has two classes of voting common_stock outstanding distributing class a stock and distributing class b stock both of which are publicly traded shareholder b owns more than five percent of distributing class a stock on date a shareholder b announced an offering of notes that are exchangeable for shareholder b’s distributing class a stock the shareholder b notes before date b distributing had a single class of nonvoting preference stock the preference stock outstanding all of which was owned by shareholder a on date b the preference stock automatically converted into approximately a percent of the outstanding distributing class b stock distributing wholly owns controlled sub and sub sub wholly owns sub sub wholly owns sub distributing conducts business a directly and through controlled entities sub conducts business b directly and through controlled entities including sub and sub sub conducts business c directly financial information has been received indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-100284-02 target is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return target has two classes of common_stock outstanding target class a stock which is publicly traded and target class b stock which is owned indirectly by individual a in response to the consolidation that has occurred in business b in recent years the managements of sub and target have concluded that a combination of sub and target will allow the combined entity to compete more effectively in the business b industry target has agreed to merge into controlled provided that controlled is separated from distributing and holds the business b operations currently conducted by sub proposed transaction to accomplish the separation of business b from distributing that will facilitate the merger of target into controlled distributing has partially completed and proposed the following transaction the proposed transaction i ii iii iv v vi on date c distributing formed controlled as a wholly owned subsidiary to effect the proposed transaction controlled currently has a single class of common_stock outstanding and conducts no operations other than those necessary to effect the proposed transaction before steps v and vi sub and sub will convert into limited_liability companies under state a and state b law respectively before steps v and vi sub or sub will borrow up to dollar_figureb from third party lenders the pre-closing loan before steps v and vi sub will use the proceeds of the pre-closing loan together with other funds available to sub to make a cash distribution of up to dollar_figurec to distributing immediately following step iv and for valid business reasons distributing will contribute all of the stock of sub to controlled in exchange for controlled class c stock the contribution following the contribution distributing will distribute all of its controlled class c stock to holders of distributing class b stock in exchange for all of their distributing class b stock outstanding the distribution with the exception of i up to approximately d shares of controlled class c stock representing approximately e percent of the controlled class c stock outstanding for use in the debt-for-equity exchanges described below the exchange shares and ii approximately f shares of controlled plr-100284-02 class c stock representing approximately g percent of the controlled class c stock outstanding the retained shares the exact number and percentages of the exchange shares and the retained shares held by distributing immediately after the distribution will depend on certain factors that will not be known until the time of the distribution but in no event will distributing hold more than percent of the outstanding controlled class c stock immediately following the distribution distributing has been advised by its investment banker that retaining controlled class c stock will provide distributing with a source of liquidity necessary to prevent the deterioration of the credit ratings of distributing and sub distributing will dispose_of any retained controlled class c stock as soon as disposition is warranted consistent with the business_purpose for the retention but in any event not later than five years after the date of the distribution during the period in which distributing retains any controlled class c stock none of distributing’s directors or officers will serve as directors or officers of controlled and distributing will vote any retained controlled class c stock in proportion to the votes cast by the other holders of the controlled class c stock vii following the distribution target will merge into controlled in a transaction the taxpayer represents will qualify as a reorganization under sec_368 the merger immediately following the merger controlled will have three classes of common_stock outstanding controlled class a stock controlled class b stock and controlled class c stock in the merger holders of target class a stock will receive controlled class a stock and holders of target class b stock will receive controlled class b stock the pre-merger holders of controlled class c stock will retain their stock the controlled class c stock excluding any exchange shares will represent more than percent of the value of the outstanding controlled stock immediately following the merger the controlled class a stock will be entitled to one vote per share the number of votes per share to which the controlled class c stock is entitled will be determined at the time of the merger such that the controlled class c stock held by distributing other than the exchange shares and certain of distributing’s historic shareholders will possess more than percent of the voting power of controlled immediately following the merger the controlled class b stock initially will have ten votes per share but that number will be reduced during the two-year period following the distribution and in certain cases thereafter for subsequent equity issuances redemptions sales and other events to plr-100284-02 prevent the voting power of stock deemed to be acquired as part of a plan that includes the distribution under sec_355 from equaling or exceeding percent all three classes of controlled stock will vote together as a single class in the election of directors and for all other matters the approval of the controlled class b stock voting separately as a class however will be necessary to approve certain enumerated matters submitted to a shareholder vote not including the election of directors viii following the merger sub will repay the pre-closing loan and other obligations using funds then available to controlled and its subsidiaries ix either before or within six months after the distribution distributing intends to satisfy certain of its outstanding debt by issuing or distributing equity to creditors in one or more transactions the debt-for-equity exchanges any debt-for-equity exchanges completed before the distribution will be effected by distributing using distributing class b stock after the distribution distributing will effect any debt-for-equity exchanges using the exchange shares to the extent distributing does not use the exchange shares in the debt-for-equity exchanges distributing intends to either sell such shares for cash within six months after the distribution or retain these shares for the purpose described in step vi representations the taxpayer has made the following representations concerning the contribution and the distribution a b c to the extent any indebtedness is owed by controlled to distributing after the distribution such indebtedness will not constitute stock_or_securities the fair_market_value of the controlled class c stock and other consideration to be received by each holder of distributing class b stock will be approximately equal to the fair_market_value of the distributing class b stock surrendered by the shareholder in the exchange except with respect to the distributing shareholders who also hold distributing indebtedness and surrender such indebtedness for controlled class c stock pursuant to the debt-for-equity exchanges no part of the consideration to be distributed by distributing to the distributing shareholders will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder plr-100284-02 d e f g h i j k except with respect to security holders of distributing who also hold distributing class b stock no part of the consideration to be distributed by distributing will be received by a distributing security holder as an employee or in any capacity other than that of a distributing security holder the five years of financial information submitted on behalf of business a is representative of business a’s present operations and with regard to business a there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b is representative of business b's present operations and with regard to business b there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution the gross assets of the active businesses conducted directly by each of distributing and sub will have a fair_market_value of at least five percent of the total fair_market_value of each corporation’s gross assets including the stock of subsidiaries following the proposed transaction each of distributing and controlled will continue the active_conduct of its business independently and with its separate employees the distribution is being carried out to facilitate the merger of target into controlled the distribution is motivated in whole or substantial part by this corporate business_purpose other than the disposition by distributing of the exchange shares and the retained shares the potential disposition by shareholder a of its distributing class b stock or controlled class c stock and the potential exchange of the shareholder b notes for shareholder b’s distributing class a stock there is no plan or intention by any shareholder who owns five percent or more of any class of distributing stock and the distributing management to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any plr-100284-02 l m n o p stock in or securities of either distributing or controlled after the distribution and the merger there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation except pursuant to the merger or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-100284-02 q r s t u v w except for a secured loan existing between sub and sub which is intended to reflect arm’s length terms and which will be repaid immediately after the merger no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than payables and receivables that arise in the ordinary course of business immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 other than royalty-free licenses for unidentified incidental intellectual_property covered by an intellectual_property agreement between distributing and sub payments made in connection with all continuing transactions if any between distributing and controlled will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distributing class b stock is stock of distributing for federal_income_tax purposes none of distributing sub controlled target or any controlling shareholder of such corporations within the meaning of sec_1_355-7t h of the income_tax regulations will have entered into at any time during the two-year period ending on the date of the distribution an agreement understanding arrangement or substantial negotiations within the meaning of sec_1_355-7t h of the income_tax regulations regarding an acquisition of controlled stock from shareholder a following the merger none of distributing sub controlled target or any controlling shareholder of such corporations within the meaning of sec_1_355-7t h of the income_tax regulations has discussed or will discuss before the distribution the distribution with shareholder a a potential buyer of distributing stock owned by shareholder a or any controlling shareholder within the meaning of sec_1_355-7t h of the income_tax regulations of plr-100284-02 x y z such a potential buyer other than the provision of information generally made available to the investing public the distribution is not motivated by a business_purpose to facilitate an acquisition of distributing stock from shareholder a the distribution will occur at approximately the same time and in similar form regardless of an acquisition of distributing stock from shareholder a at the time of the distribution no agreement understanding or arrangement within the meaning of sec_1_355-7t h of the income_tax regulations will exist regarding any acquisition of the retained shares and no agreement understanding arrangement or substantial negotiations within the meaning of sec_1_355-7t h of the income_tax regulations regarding any such acquisition will occur or exist at any time during the one-year period following the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing class b stock on the receipt of controlled class c stock in exchange for distributing class b stock sec_355 a shareholder who receives controlled class c stock in the distribution will have an aggregate adjusted_basis in the controlled class c stock plr-100284-02 immediately after the distribution equal to the aggregate adjusted_basis of the distributing class b stock surrendered in the distribution sec_358 the holding_period of the controlled class c stock received by a shareholder in the distribution will include the holding_period of the distributing class b stock surrendered in exchange therefor provided the distributing class b stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distributing’s retention of the retained shares and the exchange shares to the extent not distributed in the debt-for-equity exchanges will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 an acquisition from distributing of any retained shares will not be treated as part of a plan described in sec_355 that includes the distribution an acquisition of distributing class b stock or controlled class c stock from shareholder a will not be treated as part of a plan described in sec_355 that includes the distribution no gain_or_loss will be recognized by distributing on the debt-for-equity exchanges to the extent distributing uses distributing class b stock to satisfy outstanding distributing debt sec_1032 no gain_or_loss will be recognized by distributing on the debt-for-equity exchanges to the extent distributing uses controlled class c stock to satisfy outstanding distributing debt sec_361 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed on i ii the tax treatment of the royalty-free licensing agreement referred to above in representation s whether the distributing class b stock is stock of distributing for federal_income_tax purposes plr-100284-02 iii iv v whether distributing’s acquisition of its own debt results in income_from_discharge_of_indebtedness under sec_61 or any other provisions the tax treatment of any sales of the exchange shares for cash and the merger described in step vii above procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely lewis k brickates acting chief branch office of associate chief_counsel corporate
